Citation Nr: 9920269	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  95-11 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury with organic mental disorder and 
seizures.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
September 1965.  He has been represented throughout his 
appeal by The American Legion.  

Service connection for residuals of a right ankle disorder 
was previously denied by the Board of Veterans' Appeals 
(hereinafter Board) in a decision of November 1984, on the 
basis that a chronic right ankle disorder was not objectively 
demonstrated in service.  

The issue of entitlement to service connection for residuals 
of a head injury with organic mental disorder was previously 
denied by the Department of Veterans Affairs (VA) rating 
decision of September 1992.  The veteran did not appeal that 
determination within one year of the notification thereof in 
October 1992.  

This current matter came before the Board on appeal from a 
rating decision of January 1995, by the Huntington, West 
Virginia Regional Office (RO), which denied the veteran's 
attempt to reopen his claims for service connection for 
residuals of a right ankle injury and residuals of a head 
injury with organic mental disorder and seizures.  The 
veteran appeared and offered testimony regarding his right 
ankle disorder at a hearing before a hearing officer at the 
RO in January 1996. 

A VA compensation examination was conducted in April 1996.  
Thereafter, by a rating action in June 1996, the RO 
determined that new and material evidence had been submitted 
to reopen the claims for service connection for residuals of 
a right ankle injury and residuals of a head injury with 
organic mental disorder and seizures; however, the RO 
determined that service connection remained denied for those 
disabilities.  (The Board notes that in Barnett v. Brown, 83 
F.3rd 1380 (Fed. Cir. 1996), it was determined that the 
statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 establishes 
a legal duty for the Board to consider new and material 
issues regardless of the RO's actions.)  A supplemental 
statement of the case addressing these issues was issued in 
June 1996.  Another VA Form 9 was received in August 1996, 
wherein the veteran requested a travel Board hearing.  
However, a report of contact (VA Form 119), dated September 
12, 1996, indicates that the veteran canceled his request for 
a hearing. 

In January 1997, the Board remanded the case to the RO for 
further development.  Additional medical records were 
received in January, February and March 1997.  A supplemental 
statement of the case was issued in October 1997.  The appeal 
was received back at the Board in December 1997.  

In April 1998, the Board again remanded the case to the RO 
for still further development.  Following that development, a 
supplemental statement of the case was issued at which time 
the issues were again recharacterized as whether new and 
material evidence had been submitted to reopen the veteran's 
claim.  The appeal was received back at the Board in March 
1999, after which some additional materials (some duplicates 
of evidence already on record) were received, with waiver of 
RO review.  These records were apparently sent directly to 
the service organization which is representing the veteran.  
Because these records were not date-stamped, it is not clear 
whether they were received with the 90 day period provided by 
38 C.F.R. § 20.1304 (1998).  However, in light of the 
favorable action taken below, and the remand which follows 
such action, the Board will consider such as having been 
timely received.  


FINDINGS OF FACT

1.  In a November 1984 decision, the Board denied entitlement 
to service connection for residuals of a right ankle injury.  

2.  The evidence submitted since the November 1984 Board 
decision includes numerous medical records, including 
opinions from Department of Veterans Affairs (VA) physicians 
and private physicians, indicating that the veteran's current 
right ankle disorder is due to a right ankle injury sustained 
in a motor vehicle accident in service in 1965; therefore, 
the evidence is new and material as it bears directly and 
substantially on the specific matter under consideration and 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The veteran's claim for service connection for right 
lateral ankle instability is reasonably supported by 
competent evidence and is plausible.  

4.  In an unappealed September 1992 rating decision, the RO 
denied service connection for residuals of a head injury with 
organic mental disorder and seizures.  

5.  Additional evidence submitted since the time of the 
September 1992 RO decision bears directly and substantially 
upon the issue of entitlement to service connection for 
residuals of a head injury with organic mental disorder and 
seizures is neither cumulative nor redundant, and, when taken 
in conjunction with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  

6.  The veteran's claim for service connection for residuals 
of a head injury with organic mental disorder and seizures is 
supported by competent evidence and is plausible.  


CONCLUSIONS OF LAW

1.  A November 1984 Board decision that denied service 
connection for residuals of a right ankle injury is a final 
decision.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (1998).  

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claim for entitlement to service connection for 
residuals of a right ankle injury is new and material, and 
this claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (1998).  

3  The claim for service connection for residuals of a right 
ankle injury is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  Evidence submitted since the September 1992 rating 
decision wherein the RO denied entitlement to service 
connection for residuals of a head injury with organic mental 
disorder and seizures is new and material, and the veteran's 
claim for that benefit has been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998)

5.  The claim for service connection for residuals of a head 
injury with organic mental disorder and seizures is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal analysis.

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).  The Board notes that the applicable regulation 
requires that new and material evidence is evidence which has 
not been previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1998).  

In regard to the term "new and material," the United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) (Court) has stated that "new" 
evidence means more than evidence which was not previously 
physically of record.  To be "new," additional evidence 
must be more that merely cumulative.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In order for evidence to be 
"material," in Colvin the Court stated that "there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court 
expounded upon the "two-step analysis" which must be 
conducted under 38 U.S.C.A. § 5108 (West 1991) as set forth 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991) in order 
to determine if new and material evidence has been submitted.  
First, the Court in Evans stated that it must be determined 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material when 
"the credibility of the [new] evidence" is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Second, if 
the evidence is new and material, the Board must reopen the 
claim and review all the evidence of record to determine the 
outcome of the claim on the merits.  The first step involves 
three questions: (1) Is the newly presented evidence "new" 
(not of record at the time of the last final disallowance of 
the claim and not merely cumulative of other evidence that 
was then of record)? (2) Is it "probative" of the issues at 
hand? (3) If it is new and probative, then, in light of all 
of the evidence of record, is there a reasonable possibility 
that the outcome of the claim on the merits would be changed?  

Recently, the United States Court of Appeals for the Federal 
Circuit, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
stated that the test created by the Court in Colvin was more 
restrictive than required by 38 C.F.R. § 3.156(a).  The 
Colvin test, as noted above, requires that, in order to 
reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174.  Whereas 38 C.F.R. 
§ 3.156(a) requires that, to reopen a claim, evidence 
submitted must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  In 
Colvin, the United States Court of Appeals for the Federal 
Circuit stated that the Court "impermissibly replaced the 
agency's judgment with its own" and "imposed on veterans a 
requirement inconsistent with the general character of the 
underlying statutory scheme for awarding veterans' 
benefits."  Colvin was therefore specifically overruled by 
the United State Court of Appeals for the Federal Circuit in 
Hodge.  


I.  New and material evidence to reopen a 
claim for service connection for 
residuals of a right ankle injury.

When the claim for service connection for residuals of a 
right ankle injury was denied by the Board in November 1984, 
the record included the veteran's service medical records and 
report of testimony offered by the veteran at a personal 
hearing in September 1984.  

The service medical records showed that the veteran was seen 
on June 7, 1965 for complaints of pain in the right ankle and 
dorsum of the right foot; the veteran indicated that he was 
hit by an automobile while riding his motorcycle.  Physical 
examination revealed contusions, abrasions and tenderness in 
the right ankle and pedal dorsal area of the right foot; x-
ray study of the right foot and ankle were negative for 
fracture or dislocation.  The pertinent diagnosis was sprain, 
right ankle; he was placed on medication, bed rest without 
weight bearing, hot soaks and elevation for 16 days.  On June 
22, 1965, a short leg cast was applied; it was noted that the 
injury had improved with therapy and maximum benefits had 
been achieved.  The veteran was instructed to return in 10 to 
12 days for removal of the cast; the pertinent diagnoses were 
cellulitis of the right foot, contusion, and abrasions of the 
dorsum of the right foot with hematoma formation.  In July 
1965, the veteran was diagnosed with mild sprain of the right 
ankle.  A medical board convened in September 1965 was 
negative for any findings of a right ankle disorder.  

The record indicates that the veteran appeared at a hearing 
before a panel of the Board in September 1984, at which time 
he related that he had no problems with his right ankle prior 
to military service.  The veteran reported that he was struck 
by a police car during service.  The veteran maintained that 
while he received treatment for the right ankle in service, 
it did not heal properly.  The veteran testified that he was 
taken off shipboard duty because he was unable to stand for 
any significant period of time.  

As noted above, the Board's November 1984 decision denied the 
veteran's claim for service connection for residuals of a 
right ankle injury on the basis that the inservice trauma was 
acute and transitory, and resolved without residual 
disability.  

The evidence received since the November 1984 essentially 
consists of: a prescription signed by Dr. Richardson in 
September 1991, for a reverse Thomas heel for lateral ankle 
instability of the right foot; a private medical statement 
from Dr. Charles C. Paxton dated in April 1993; a private 
medical statement from Sharon A. Walker, D.P.M., dated in 
December 1993, who stated that she was able to substantiate 
that she saw the veteran and ordered orthotics; the report of 
a VA compensation examination conducted in January 1995; VA 
outpatient treatment reports dated January 11, 1996; a 
private medical statement from Jeffrey P. Frost, D.P.M., 
dated in February 1986; a lay statement dated in January 
1996; testimony offered at a personal hearing in January 
1996; a medical statement dated in February 1996; report of a 
VA compensation examination conducted in April 1996; VA 
outpatient treatment report dated in February 1996; a private 
medical statement from Dr. Charles C. Paxton dated in 
February 1997; lay statement dated in January 1996; VA 
treatment records dated from December 1996 to April 1998; a 
private medical statement from Dr. Charles C. Paxton dated in 
July 1998; VA outpatient treatment reports dated from January 
1992 to May 1998; a private medical statement from Henry 
Bailey, D.C. dated in September 1998; and lay statements 
dated in 1996.  

The Board notes that the newly received medical records are 
both "new and material," that is, we find that the evidence 
associated with the file is probative of the issue of at 
hand.  Significantly, the medical evidence tends to show that 
the veteran currently suffers from chronic residuals of a 
right ankle injury.  In addition, the medical evidence 
indicates a view by his medical care providers that the 
veteran's current right ankle disorder is related to the 
injury that he sustained while on active duty in 1965.  In a 
medical statement dated in February 1996, a VA physician 
reported that the veteran's present condition was due to 
lateral ankle stability caused by tearing of the lateral 
ligamentous of the right ankle in the accident of 1965.  

In the medical statement dated in April 1993, Dr. Charles C. 
Paxton reported that the veteran first received treatment in 
his office in April 1971 for complaints of tinea pedis, 
bilaterally, with mycotic nails.  Dr. Paxton reported that 
the veteran was next seen in June 1973, at which time he 
complained of pain in his right foot, arch and tarsal area; 
he reported a right fibular fracture/injury in the previous 
years.  X-rays were essentially negative with considerable 
widening of the ankle mortise; this was treated with 
strapping, whirlpool therapy and medication.  A diagnosis of 
tendonitis was made.  Dr. Paxton further reported that the 
veteran was last seen in June 1975, at which time his feet 
were doing well.  In a subsequent medical statement, dated in 
February 1997, Dr. Paxton reported that he had previously 
seen the veteran six or eight times in 1970, at which time he 
had acute tendonitis of the right lateral ankle which was 
determined had been the result of an old injury sustained in 
1965.  Following an examination, Dr. Paxton indicated that 
the veteran had acute right lateral ankle instability due to 
his old injury.  Lastly, in a statement dated in July 1998, 
Dr. Paxton related that the above findings were based on 
objective symptoms and observations and not on what the 
veteran told him regarding his previous history.  

The Board further notes that the veteran's testimony 
regarding his symptoms following the November 1984 Board 
decision is also new and material.  The veteran's testimony 
assumed to be true for the purpose of determining whether 
evidence is new and material is probative as to the questions 
of continuity of symptomatology and existence of a present 
disability.  Similarly, the lay statements submitted by the 
veteran are also probative on the question of the existence 
of a present disability and continuity of symptomatology 
following discharge from service.  

In light of the above, the Board has determined that the 
additional evidence is the evidence is new and material as it 
bears directly and substantially on the specific matter under 
consideration and must be considered in order to fairly 
decide the merits of the claim.  As such, his claim for 
entitlement to service connection for residuals of a right 
ankle injury is reopened.  

Following the Federal Circuit's decision in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Court had the opportunity 
to discuss the relationship between determinations of new and 
material evidence to reopen and those of well-groundedness.  
See Elkins v. West, 12 Vet. App. 209 (1999).  The Court also 
noted that, in rejecting the Colvin reasonable-possibility-
of-outcome-change test, Hodge effectively decoupled the 
existing relationship under the Court's caselaw between 
determinations of well-groundedness and of new and material 
evidence to reopen.  Prior to Hodge, no opinion of the Court 
ever suggested that evidence that was sufficient to reopen 
might not be sufficient to well ground a claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (quoting Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992)) (new and material 
evidence "is, by its nature, well[ ]grounded".); Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (a lower evidentiary 
threshold is applicable to determining whether a claim is 
well grounded);  Edenfield v. Brown, 8 Vet. App. 384, 390 
(1995) (en banc) (the difference, if any, between the 
evidence necessary to present a well-grounded ("plausible") 
claim and that needed to satisfy the third new-and-material-
evidence requirement ("reasonable possibility") is slight.).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist the 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the claimant has presented a well grounded claim; 
that is, a claim which is plausible.  If he has not presented 
a well grounded claim, his appeal must fail, and there is no 
duty to assist him in the further development of his claim, 
as any such additional development would be futile.  Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  As explained below, the 
Board finds that the veteran's claim is not well grounded.

Service connection will be granted if it is shown that a 
particular disease or injury resulting in disability was 
incurred or aggravated during active duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b) (1998).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

The service medical records clearly show that the veteran 
sustained a right ankle injury during service in 1965; while 
x-ray study of the right ankle was negative for fracture or 
dislocation, the veteran had received treatment for pain and 
swelling of the right ankle, including application of the a 
cast.  Post service treatment records indicate that the 
veteran sought medical treatment for his right ankle in 1971.  
The veteran testified that he has suffered from constant pain 
and swelling of the right ankle on a daily basis ever since 
his discharge from service.  In a medical statement dated in 
February 1996, a VA physician reported that the veteran's 
present condition was due to lateral ankle stability caused 
by tearing of the lateral ligamentous of the right ankle in 
the accident of 1965.  Moreover, in his February 1997 medical 
statement, Dr. Charles C. Paxton reported that he had 
previously seen the veteran six or eight times in 1970, at 
which time he had acute tendonitis of the right lateral ankle 
which was determined had been the result of an old injury 
sustained in 1965.  Following an examination, Dr. Paxton 
indicated that the veteran had acute right lateral ankle 
instability due to his old injury.  

In light of the above findings, the Board is of the opinion 
that the veteran has presented a well-grounded claim of 
service connection for residuals of right ankle injury.


II.  New and material evidence to reopen 
a claim for service connection for 
residuals of a head injury with organic 
mental disorder with seizures.

When this case was considered by the RO in September 1992, 
the record was fairly clear.  The record showed that the 
veteran served on active duty from January 1965 to September 
1965.  The service medical records reflect that the veteran 
was admitted to sick bay on June 7, 1965 after being hit by 
an automobile while riding his motorcycle; following the 
accident, the veteran noted dizziness but he denied being 
knocked unconscious.  The records indicate that the veteran 
was admitted to hospital in August 1965; it was noted that 
the veteran was acting in a bizarre manner, expressed hostile 
and homicidal tendencies, hyperventilation, and had 
tightening of the muscles.  Following an evaluation, the 
impression was anxiety reaction vs. acute schizophrenic 
reaction.  A medical board was convened in September 1965 
which reported a diagnosis of schizoid personality, severe.  
The board determined that the veteran suffered from an 
inherent pre-existing personality disorder which rendered him 
unsuitable for any further service in the United States Navy; 
it was also determined that he suffered from no disability 
which was the result of an incident of service or which was 
aggravated thereby.  

The record is devoid of any medical records until 1991 (more 
than 25 years after service).  Of record are radiographic 
studies dated from August to October 1991, which show that 
the veteran was seen for an MRI in August 1991, at which time 
it was reported that he had a history of fits of rage since 
an episode of head trauma in 1966; it was noted that he also 
had blackouts.  The impression was mesial temporal sclerosis.  
A brain SPECT scan performed in October 1991 was reported to 
be abnormal.  

As noted above, the RO's September 1992 decision denied the 
veteran's claim for service connection for residuals of a 
head injury, based on a finding that the service medical 
records did not show any head injury during service and there 
was no evidence of a head injury at the time of the 
motorcycle accident in 1965.  

The evidence received since the September 1992 decision 
essentially consists of: the report of a VA compensation 
examination in January 1995; VA progress note dated in April 
1996; a medical statement from Steven Cody, Ph.D., dated in 
October 1996; a medical statement from Gustavo Corretjer, 
M.D., dated in March 1997; a lay statement dated in January 
1996; VA progress notes dated from December 1994 to December 
1996; VA treatment records dated from December 1996 to April 
1998; VA treatment reports dated from January 1992 to May 
1998; a progress note dated in February 1999; and lay 
statements dated in January 1996 received in May 1999.  

In this regard, the Board notes that the newly submitted 
evidence indicate that the veteran currently suffers from a 
mental organic disorder which is directly related to a head 
injury sustained in service.  Significantly, while the 
January 1995 VA examination consisted solely of an evaluation 
of the veteran's joints, the diagnoses included a reported 
head injury requiring treatment of Tegretol for a seizure 
disorder that occurred at the time of the accident.  In 
addition, a progress note dated in April 1996 reported a 
finding of organic mood disorder; the examiner stated that 
the veteran had no signs or symptoms which would indicate 
that he was suffering from schizophrenia.  The examiner also 
stated that the veteran neither reported nor did he observe 
any psychotic symptoms.  The examiner reported that the 
veteran appeared to be dealing with residual effects of a 
head injury sustained in the military.  

In the medical statement from Dr. Gustavo Corretjer, dated in 
March 1997, he indicated that the veteran was his patient 
from September 1991 to October 1991 and that, during his 
treatment for substance abuse and while collecting data 
during his history and physical examination, the possibility 
was raised that the veteran had suffered head trauma during 
his military tour which may have precipitated changes in his 
personality and behavioral problems.  Dr. Corretjer dated 
that complete work-up revealed brain damage secondary to 
motor vehicle accident with resulting personality and 
behavioral problems.  VA treatment records reflect that the 
veteran is currently diagnosed with organic mental and 
organic mood disorder due to head injury.  

The medical reports provided are new, in that they are not 
cumulative or redundant of previously submitted evidence and 
they were not considered by the RO when service connection 
was denied in September 1992.  The Board specifically notes 
that the veteran has submitted medical opinions that 
explicitly state that the veteran's current organic mental 
disorder is attributed to an inservice head injury which 
occurred during his motorcycle accident.  The new medical 
evidence of record is also material in that it addresses the 
issue at hand; specifically, the reports bear directly and 
substantially on whether the veteran's current organic mental 
disorder is related to an inservice disease or injury, and 
must be considered in order to fairly decide the merits of 
the claim for service connection.  See Hodge, supra.  The 
Board finds, therefore, that new and material evidence has 
been submitted, and the claim of entitlement to service 
connection for residuals of a head injury with organic mental 
disorder and seizures is reopened.  

The Board next determines, for reasons similar to those 
above, that the veteran's claim for service connection for 
residuals of a head injury is well-grounded.  He was involved 
in a motor vehicle accident in service, and later had 
psychiatric complaints.  He currently has evidence of an 
organic mental disorder accompanied by seizures.  Medical 
professionals have linked the current disability to service.  
Accepting these opinions, and the veteran's history of 
symptoms as true, the claim presented is plausible.  


ORDER

The veteran's claim of entitlement to service connection for 
residuals of a right ankle injury is both reopened and well-
grounded.  

The veteran's claim of entitlement to service connection for 
residuals of a head injury, to include organic mental 
disorder and seizures is both reopened and well-grounded    


REMAND

In view of the favorable action taken above, to find both 
issues to be reopened and well-grounded, the next step is to 
evaluate the merits of the claim.  Such action, requiring the 
weighing of the evidence, must only be done after ensuring 
that VA's duty to assist in the development of well-grounded 
claims has be fulfilled.  

In determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).  However, at this juncture, de novo 
review requires that all the evidence be carefully weighed, 
that probative weight be assigned to each item of evidence, 
and that credibility be assessed.  

A longitudinal review of the record suggest that at least 
some of the medical statements submitted on the veteran's 
behalf were based solely on history reported by the veteran.  
The history as recorded in these medical statements is not 
substantiated by the service medical records.  For example, 
Dr. Charles C. Paxton, a podiatrist, in July 1998 referred to 
the history of right fibular fracture in service.  VA doctors 
conducting orthopedic examinations in 1995 and 1996 likewise 
recited the history of right ankle fracture.  At the time of 
latter examination, reference was made to numerous other 
joint injuries allegedly sustained in the motorcycle accident 
in service.  Similarly, a number of physicians have linked 
the alleged head injury in service to the currently existing 
organic mental disorder, including seizures.  It is clear 
that none of these doctors reviewed the claims folder before 
rendering their opinions.  A diagnosis is only as good as the 
history on which it is based.  Reonal v. Brown, 5 Vet.App. 
458 (1993).  

As noted above, this case has been remanded in the past in an 
effort to develop all relevant records, with special 
attention to the clinical records of treatment for the ankle 
injury provided by private medical care providers.  It does 
not appear that any additional records will be forthcoming 
from these sources.  However, in the event the veteran has 
received recent treatment for the disorders under review, 
those records should be secured for inclusion into the claims 
folder.  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  It 
is necessary that the examining physicians carefully review 
the claims folder prior to offering their opinions, with 
special attention paid to the service medical records.  

To ensure that all evidence potentially relevant to the 
veteran's claim is obtained, and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development: 

1.  The RO should take appropriate steps 
to request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his organic mental disorder and residuals 
of right ankle injury and whose records 
have not been previously requested or 
obtained.  After securing the necessary 
release, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured, and associate them 
with the claims folder.  

2.  The veteran should be afforded VA 
examinations, conducted by appropriate 
specialists, so that his claims related 
to a right ankle disorder and organic 
mental disorder with seizures might be 
properly evaluated.  To this end, it is 
necessary that the examinations be 
conducted by physicians who have not 
previously treated or evaluated the 
veteran.  It is imperative that they have 
access to the claims folder prior to 
rendering their opinions, with special 
attention to the service medical records, 
and they are requested to indicate in 
writing that they have done so.  All 
necessary tests and studies should be 
conducted and the results interpreted and 
reported in detail. 

a.  The examiner who conducts the 
psychiatric/neurological examination 
should be requested to review the claims 
folder and provide an opinion as to 
whether it is at least as likely as not 
that any mental disorder noted on 
examination was developed as a result of 
the motorcycle accident the veteran had 
in service, or other event of service 
origin.  A complete rationale for all 
opinions expressed by the examiner should 
be provided.  

b.  The examiner who conducts the 
orthopedic/podiatric examination should 
be requested to review the claims folder 
and provide an opinion as to whether it 
is at least as likely as not that the 
veteran's current right ankle disorder 
(and, if so, the extent thereof) noted on 
examination was incurred as a result of  
the motorcycle accident the veteran had 
in service.  In making such a 
determination, the veteran's post-service 
history should be carefully elicited, 
compared to the record, and then 
considered.  A complete rationale for all 
opinions expressed by the examiner should 
be provided.

3.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination.  The RO should 
also inform the veteran that his failure 
to cooperate may result in adverse action 
pursuant to 38 C.F.R. § 3.655.  

4.  Thereafter, the RO should adjudicate 
the veteran's claim of entitlement to 
service connection for residuals of a 
right ankle injury and residuals of a 
head injury with organic mental disorder 
and seizures.  In doing so, the RO should 
consider all of the evidence, old and 
new, on a de novo basis to determine if 
there exists a basis for granting the 
veteran's claim.  Each item of evidence 
should be carefully weighed and the 
probative weight assigned thereto.  The 
credibility of the evidence should be 
assessed and discussed.  

5.  If the either decision remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  On remand 
the appellant is free to submit additional evidence and 
argument on the questions at issue to the Board.  Quarles v. 
Derwinski, 3 Vet. App. 129 (1992)

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

